Bank of Am., N.A. v Filho (2021 NY Slip Op 05072)





Bank of Am., N.A. v Filho


2021 NY Slip Op 05072


Decided on September 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2021

Before: Acosta, P.J., Singh, Kennedy, Mendez, Higgitt, JJ. 


Index No. 654603/19 Appeal No. 14231 Case No. 2020-02613, 2020-03343 

[*1]Bank of America, N.A., Plaintiff-Respondent,
vAntonio Joao Abdalla Filho et al., Defendants-Appellants.



Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Andrea Masley, J.), entered on or about May 08, 2020,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 07, 2021,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: September 28, 2021